— Motion, insofar as it seeks reargument, denied, and, insofar as it seeks leave to appeal to the Court of Appeals, motion granted on the basis of the following certified question: “Was the order of the Surrogate’s Court, as affirmed by this court, properly made?” Sua sponte, all further proceedings in Surrogate’s *652Court are stayed pending hearing and determination of the appeal by the Court of Appeals, or any further application therein to vacate or modify this stay. Concur — Sandler, J. P., Asch, Bloom and Lynch, JJ.